DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes that Claims 1-10, 14, and 16-22 are pending, Claims 1, 2, 10, 14, 16, and 17 are amended, Claims 11-13 and 15 are canceled, and Claims 21 and 22 are added.
Examiner withdraws the drawing and specification objections due to applicant’s amendments.
Examiner withdraws the objection to Claim 1 due to applicant’s amendments and clarification of multiple motors to a single controller provided in applicant’s Remarks.
Examiner withdraws the 35 U.S.C. 112(b) rejection of Claim 10 due to applicant’s amendment.
Applicant’s arguments, see Remarks, filed 12/10/2021, with respect to the rejections of Claims 1, 16, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made of Moore (US 7,377,222) in view of Morin (US 4,455,952) and further in view of Choi (US 2012/0146275).
Claims 1-10, 14, and 16-22 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8, 10, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 7,377,222) in view of Morin (US 4,455,952) and further in view of Choi (US 2012/0146275).
Regarding Claim 1, Moore discloses a workpiece clamping assembly comprising:
		at least one pair of clamps (arms 21 and 22 on Fig. 2, reproduced below; Col. 2:Ln. 6) that are spatially arranged on a support (mounting plate 30 Fig. 2; 3:10);
		each clamp in the at least one pair of clamps has a stationary member (fixed arm section 14’ Fig. 4; 3:30) and a moveable member (moveable arm 13’ Fig. 4; 3:29-31) that are vertically aligned (see Fig. 7) to engage a workpiece (material 60 Fig. 7; 4:1) that is located between them.


    PNG
    media_image1.png
    503
    746
    media_image1.png
    Greyscale

Moore Fig. 2

Moore further teaches a single motor being able to actuate his clamping device (“the invention as described allows for manual manipulation but could be made to operate with pneumatic air cylinders or with an electric motor”; 2:24-26), but does not explicitly teach each clamp being associated with a respective motor, does not teach a motor controller, nor does Moore explicitly teach the rotational movement of a pin within a race defined in a mounting block attached to the movable member.

Morin is also concerned with clamping workpieces before beginning a sewing operation and describes two moveable elements of a clamp relative to a fixed element (1:17-19).  Morin teaches each clamp in the at least one pair of clamps being associated with a motor (“the 
Morin does not explicitly teach each motor communicating with a controller.  However, Morin does teach motorized clamps (2:32-34), the clamps being in communication with a detection device (4:53-57) which transmits a signal to the controller (4:37-38), the controller being a computer (5:8-9), and an operator “actuates” the clamping device (8:43-44) without a description of whether the actuation is through manual or computerized means.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the motors in direct communication with the controller, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art.  MPEP 2144.04 (III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dual-motors and motor controller of Morin to the motorized embroidery clamp of Moore in order to increase flexibility in the system with independent clamping ability and to provide control for Moore’s motorized system.

Moore teaches a pin within a race (see Annotated Moore Figs. 4 and 6, below) in a mounting block (arm frame member 26; 3:16) attached to the movable member (movable arm 13’; 3:29-30), but does not explicitly the motor moving the movable member between a clamping position and an opened position via rotational movement of the pin.
Choi is also concerned with clamping devices, and teaches a motor rotating a pin which causes an arm to rotate (0051, see Annotated Choi Fig. 4, below).  It would have been obvious to 

    PNG
    media_image2.png
    311
    780
    media_image2.png
    Greyscale

Annotated Moore Fig. 4


    PNG
    media_image3.png
    566
    807
    media_image3.png
    Greyscale

Annotated Moore Fig. 6



    PNG
    media_image4.png
    440
    527
    media_image4.png
    Greyscale

Annotated Choi Fig. 4

Regarding Claim 2, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 1, as described above, and Choi further teaches the motor being a servo motor (“[t]he driving motor may be embodied as a small DC motor of which rpm and a rotational direction can be controlled, for example a servo motor” Para. 0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the servo motor of Choi to the motorized clamping device of Moore to allow for precise control of clamp opening and closing through the adjustable rpm of the motor.

Regarding Claim 5, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 1, as described above, and Morin further teaches the controller acting in response to commands from an operator control (“[t]he operator actuates the element 448 which moves… to clamp” 8:43-44; the element 448 being actuated by its respective motor which in 

Regarding Claim 7, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 1, as described above, and Morin further teaches that the controller has a plurality of modes (“the moveable elements of the work clamp may be controlled independently of one another” Claim 2).  If the clamp elements are capable of being controlled independently, then there exist at least two modes: when the first moveable member of a clamp is moved, and when the second moveable member of a clamp is moved.

Regarding Claim 8, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 1, as described above, but does not explicitly teach that the plurality of modes includes sequential and simultaneous movement of the moveable members.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sequential and simultaneous movement of the moveable members as pre-programmed options in the controller, as the members are capable of being moved independently.  Simultaneous movement of the clamping arms of Moore would assist an operator when speed is a primary concern: the operator would only have to wait for one motion of the mechanism to be completed.  Sequential movement of the clamping arms of Moore, however, would assist an operator when high accuracy is desired: the clamping mechanism would hold one 

Regarding Claim 10, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 1, as described above, and teaches each moveable member 13 (Moore) in the at least one pair of clamps 21, 22 (Moore) is associated with the respective motor (Choi) that moves the corresponding moveable member between opened and closed positions (motor of Choi rotates pin and arm of Choi [0051], with the arm of Choi corresponding to the cam of Moore, which opens and closes moveable member 13 of Moore [3:29-30]).
Neither Moore nor Choi explicitly teach a controller communicating with each respective motor to control activation of the moveable member.  However, Morin does teach motorized clamps (2:32-34), the clamps being in communication with a detection device (4:53-57) which transmits a signal to the controller (4:37-38), the controller being a computer (5:8-9), and an operator “actuates” the clamping device (8:43-44) without a description of whether the actuation is through manual or computerized means.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller in direct communication with motors in order to actuate the motorized clamps, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which accomplishes the same result involves only routine skill in the art.  MPEP 2144.04 (III).


a pair of spatially separated workpiece clamps (arms 21 and 22 Fig. 2; Col. 3:6) that are mounted on a support (mounting plate 30 Fig. 2; 3:10);
each workpiece clamp having a stationary arm (fixed arm section 14’  Fig. 4;  3:30) and a moveable arm (moveable arm 13’ Fig. 4; 3:29-31).
Moore further teaches a single motor being able to actuate his clamping device (“the invention as described allows for manual manipulation but could be made to operate with pneumatic air cylinders or with an electric motor”; 2:24-26), but does not explicitly teach each moveable arm being associated with a respective motor.  
Morin is also concerned with clamping workpieces before beginning a sewing operation and describes two moveable elements of a clamp relative to a fixed element (1:17-19).  Morin further teaches each workpiece clamp being associated with a motor (“the moveable elements of the work clamp are preferably controlled independently of one another, two separate motors being utilized” 2:32-34) that moves the moveable arm towards the stationary arm to grip a workpiece against the stationary arm (Figs. 6f-i).
Morin does not explicitly teach a controller that selectively activates a motor for movement of the moveable arm.  However, Morin does teach motorized moveable clamping arms (2:32-34), the clamps being in communication with a detection device (4:53-57) which transmits a signal to the controller (4:37-38), the controller being a computer (5:8-9), and an operator “actuates” the clamping device (8:43-44) without a description of whether the actuation is through manual or computerized means.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller in direct 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dual-motors and motor controller of Morin to the motorized embroidery clamp of Moore in order to increase flexibility in the system and provide control for Moore’s motorized system.

Moore teaches a pin within a race (see Annotated Moore Figs. 4 and 6, above) in a mounting block (arm frame member 26; 3:16) attached to the movable member (movable arm 13’; 3:29-30), but does not explicitly the motor moving the movable member between a clamping position and an opened position via rotational movement of the pin.
Choi is also concerned with clamping devices, and teaches a motor rotating a pin which causes an arm to rotate (0051, see Annotated Choi Fig. 4, above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor, rotating pin, and arm of Choi to the pin, race, mounting block, and cam of Moore (pin to pin and arm to cam) in order to automate a manual system.

Regarding Claim 17, Moore teaches:
a support bracket (mounting plate 30, Fig. 2; 3:10);
a pair of mounts (L-shaped brackets 23, 24, Fig. 2 and 3; 3:13);

a first pair of clamping jaws (elements 14 and 14’, Fig. 2), each clamping jaw of the first pair of clamping jaws is attached to a respective mount (“L-shaped brackets are attached to arm frame members such as by welding” 3:15-16; with fixed arm 14 directly beneath the arm frame member and, by necessity, attached) ;
a second pair of clamping jaws (elements 13, 13’ in Fig. 2), each clamping jaw of the second pair of clamping jaws is movably attached to a respective mount (via linkage 15, Figs. 4 and 5) in vertical opposition to the clamping jaw of the first pair of clamping jaws attached to the respective mount (13’ is directly above 14’, as in Fig. 5);
and a pin within a race (see Annotated Moore Figs 4 and 6, above) defined in a mounting block (arm frame member 26; 3:16) attached to the respective clamping jaws of the second pair of clamping jaws (attached to arms 13, 13’ via cam 16 and link 15, see Annotated Moore Fig. 4, above).
Moore further teaches a single motor being able to actuate his clamping device (“the invention as described allows for manual manipulation but could be made to operate with pneumatic air cylinders or with an electric motor”; 2:24-26), but does not explicitly teach a pair of motors.

Morin is also concerned with clamping workpieces before beginning a sewing operation and describes two moveable elements of a clamp relative to a fixed element (Col. 1, Ln. 17-19).  Morin further teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dual-motors of Morin to the motorized embroidery clamp of Moore in order to increase the speed of normal operations with automation, while still allowing the operator to slow down and accurately clamp a workpiece one side at a time.

Choi is also concerned with clamping devices and teaches a motor being attached to a respective mount and activating an arm via rotational movement of a pin (0051, see Annotated Choi Fig. 4, above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor, rotating pin, and arm of Choi to the pin, race, mounting block, and cam of Moore (pin to pin and arm to cam) in order to automate a manual system.

I.e. Moore in view of Morin and further in view of Choi teaches a pair of motors (Morin), each motor (Choi) is attached to a respective mount (such as Choi’s mounting to the non-moving clamping jaw, see Choi Fig. 4) and activates a respective one of the second pair of clamping jaws (Moore) via rotational movement of a pin (Choi) within a race (Moore) defined in a mounting block (Moore) attached to the respective clamping jaws of the second pair of clamping jaws (Moore).



Regarding Claim 19, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 18, as described above, but does not explicitly teach that the plurality of modes includes sequential and simultaneous movement of the moveable members.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sequential and simultaneous movement of the moveable members as pre-programmed options in the controller, as the members are capable of being moved independently.  Simultaneous movement of the clamping arms of Moore would assist an operator when speed is a primary concern: the operator would only have to wait for one motion of the mechanism to be completed.  Sequential movement of the clamping arms of Moore, however, would assist an operator when high accuracy is desired: the clamping mechanism would hold one 

Regarding Claim 21, Moore in view of Moring and further in view of Choi teaches the race defined in the mounting block being oblong (in the direction of the thickness of the mounting block, see Annotated Moore Fig. 6 Detail, below).

    PNG
    media_image5.png
    383
    490
    media_image5.png
    Greyscale

Annotated Moore Fig. 6, Detail

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Morin and further in view of Choi as applied to Claim 1 above, and further in view of Woodford (found at: ExplainThatStuff.com).
Regarding Claim 3, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 1, as described above, but does not explicitly teach a battery pack powering 

Regarding Claim 4, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 1, as described above, but does not explicitly teach a power line junction powering the motor and controller.  Woodford is also concerned with powering electric motors and teaches that one way to make a more powerful motor is to increase the electric current flowing to it.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the clamping device of Moore in view of Morin to use “wall power” to reliably power a motorized system.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Morin and further in view of Choi as applied to Claims 5 and 12 above, and further in view of Whitman (US 2003/0130677).
Regarding Claim 6, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 5, as described above, but does not explicitly teach commands between the operator control and the controller being transmitted wirelessly.  Whitman is also concerned with clamping workpieces and teaches wireless remote control units (RCU) with rockers which 

Regarding Claim 14, Moore in view of Morin and further in view of Choi discloses the limitations of Claim 12, as described above, but does not explicitly teach the controller including a display that indicates each of the respective modes among a plurality of modes.  Whitman is also concerned with clamping workpieces and teaches a display to warn an operator when a clamp has been acceptably closed (“indicator 618b may include an audio output device and/or a visual indicator device such as an LED” Para 0094).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of Whitman to the clamping device of Moore in view of Morin and further in view of Choi in order to provide a system check and independent feedback to an operator, allowing the operator to know with certainty that a clamp is completely closed, for example. 

Regarding Claim 22, Moore in view of Morin and further in view of Choi and Whitman discloses the limitations of Claim 14, as described above, and Whitman further teaches the display being a plurality of LEDs (“visual indicator device such as an LED… although two indicators are described, any number of additional indicators may be provided as necessary” 0094).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Morin and further in view of Choi as applied to Claims 1and 17 above, and further in view of Tsunekawa et al. (JP 2017148180), hereafter Tsunekawa.
Regarding Claims 9, and 20, Moore in view of Morin and further in view of Choi discloses the limitations of Claims 1 and 17, as described above, but does not explicitly teach the controller outputting a power shutoff signal that terminates power to the motor after the moveable member is in the clamping position.  Tsunekawa is also concerned with sewing machines and teaches the de-energization of a clamping motor when the clamp reaches its clamping position (“when the upper clamp members reach the clamp position, it is possible to save power by performing control to stop the energization of the drive current and stop the thrust” Para. 0127).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the de-energization of Tsunekawa to the clamping device of Moore in view of Morin in order to reduce the power requirements of the device, thereby saving energy and reducing production costs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/L.R.L./Examiner, Art Unit 3723                      

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723